Citation Nr: 0813252	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1989 until 
February 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2003 and December 2003 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board first considered this appeal in April 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the 
Montgomery, Alabama RO in his February 2004 and October 2004 
Substantive Appeals (VA Form 9 Appeal to Board of Veterans' 
Appeals).  The record reflects the Travel Board hearing was 
held in December 2005.  Subsequently, a Board decision in 
April 2006 remanded the claims for additional development.  
By letter dated in March 2008, the veteran was apprised that 
the Veterans Law Judge who had conducted the December 2005 
hearing was no longer employed by the Board.  The veteran was 
afforded the opportunity to present testimony at an 
additional hearing.  By response received in March 2008, the 
veteran requested a Travel Board hearing.  

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



